Case
Case20-03404
     20-03404 Document
              Document13-24
                       1-24 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page11of
                                                             of18
                                                                18




                ([KLELW
$XJXVWHPDLOIURP$QGUHZ
=DW]WR*HRIIUH\+DUULVRQUH5HYLVHG
     &RQILGHQWLDOLW\$JUHHPHQW
      Case
      Case20-03404
           20-03404 Document
                    Document13-24
                             1-24 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on08/28/20
                                                   08/31/20 Page
                                                            Page22of
                                                                   of18
                                                                      18


From:             Zatz, Andrew
To:               Geoffrey L. Harrison
Cc:               Zakia, Jason; Shahid Ghauri; Tracy W. Krohn; Janet Yang
Subject:          Arena Energy - Confidentiality Agmt w W&T Offshore
Date:             Monday, August 24, 2020 8:29:41 PM
Attachments:      image001.png
                  WT Confidentiality Agreement (WT 8-24-20).docx
                  Blackline (against prior Company draft).pdf


Geoffrey,

  On behalf of W&T Offshore, attached are clean and marked copies of a revised Confidentiality Agreement with
Arena Energy reflecting our comments. As W&T has made clear in the past, while W&T is happy to protect the
Company’s confidential information, this agreement should not limit W&T’s ability to discuss any proposal it may
submit with the Company’s creditors and other stakeholders. To be clear, W&T seeks the ability to discuss its
proposal with these parties; not any confidential information the Company may share with it. We are happy to
discuss our mark up. Thank you for your prompt attention.

Best regards,
Andrew Zatz | Partner
T +1 212 819 8504 M +1 845 558 1024 E azatz@whitecase.com
White & Case LLP | 1221 Avenue of the Americas | New York, NY 10020-1095




==============================================================================
This email communication is confidential and is intended only for the individual(s) or entity named above
and others who have been specifically authorized to receive it. If you are not the intended recipient, please
do not read, copy, use or disclose the contents of this communication to others. Please notify the sender that
you have received this email in error by replying to the email or by telephoning +1 212 819 8200. Please
then delete the email and any copies of it. Thank you.

Our external privacy policy is available on https://www.whitecase.com/privacy-policy.


==============================================================================




                                                                                                             001
       Case
       Case20-03404
            20-03404 Document
                     Document13-24
                              1-24 Filed
                                   FiledininTXSB
                                            TXSBon
                                                 on08/28/20
                                                    08/31/20 Page
                                                             Page33of
                                                                    of18
                                                                       18



                                  CONFIDENTIALITY AGREEMENT

        THIS CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into effective as of August
[__], 2020 by and among Arena Energy, LP, a Delaware limited partnership with offices located at 2103
Research Forest Drive, Suite 400, The Woodlands, Texas 77380 (“Arena Energy”), Sagamore Hill
Holdings, LP, a Delaware limited partnership with offices located at 2103 Research Forest Drive, Suite
400, The Woodlands, Texas 77380 (“Sagamore” and together with Arena and its subsidiaries, collectively,
the “Discloser”), and W&T Offshore Inc., a legal entity formed under the laws of Texas with offices
located at 9 Greenway Plaza Suite 300 Houston, Texas 77046 (“Recipient”). Discloser and Recipient are
sometimes hereinafter referred to individually as a “Party” and collectively as the “Parties”.

        WHEREAS, the Discloser, along with certain other debtor parties (collectively, the “Debtors”)
have previously entered into a restructuring support agreement (the “RSA”) on August 19, 2020;

       WHEREAS, the RSA provides for a comprehensive restructuring of the Debtors, including,
among other transactions, a sale of substantially all of the assets of the Discloser to San Juan Offshore,
LLC, pursuant to an asset purchase agreement, dated as of August 19, 2020 (the “APA”);

         WHEREAS, the RSA prohibits the Debtors from soliciting competing proposals to the sale
transaction contemplated by the APA; however, the RSA also provides the Debtors with a “fiduciary out”
that permits the Transaction Committee (as defined in the RSA) to evaluate unsolicited proposals for
alternative transactions and, if appropriate, terminate the RSA to pursue any such unsolicited alternative
transaction; and

        WHEREAS, the Transaction Committee previously received a proposal from Recipient (the
“Alternative Proposal”) pursuant to which Recipient would acquire substantially all of the Assets from
the Discloser (the “Alternative Transaction”);

        WHEREAS, Recipient has now requested that it be permitted to examine certain information in
the possession of Discloser regarding the oil and gas properties, interests and other assets and liabilities of
the Discloser (collectively, the “Assets”) for the sole purpose of evaluating whether to continue to pursue
or supplement its previously-submitted Alternative Restructuring Proposal and, if applicable, negotiating
and consummating the Alternative Transaction (the “Purpose”);

         WHEREAS, in order to enable Recipient to evaluate the Assets solely for the Purpose, Discloser
has agreed to furnish Recipient with certain confidential and proprietary data and information regarding
the Assets, the Discloser and its affiliates, which may include, but is not limited to, geological and
geophysical information; well logs; engineering, drilling, and wellbore information and reports; cashflow
forecasts; reserve studies; maps; field studies, financial and tax information and analyses; leases, licenses,
concessions, permits, and contracts of all kinds; production, price, and reserves information; and
agreements for production transportation, treating, processing, and marketing regarding the Assets
(collectively, “Materials”).

        NOW, THEREFORE, in consideration of the disclosure and divulgence of the Materials to
Recipient and of the covenants herein contained, Recipient and Discloser hereby agree as follows:

1.      Except as provided in Sections 2 and 3 below, Recipient and its Representatives (defined below)
        shall, without the prior written consent of Discloser:

        (a) Not use or allow the use of the Materials or any notes, copies, summaries, analyses, studies,


                                                 Page 1 of 8
                                                                                                        002
     Case
     Case20-03404
          20-03404 Document
                   Document13-24
                            1-24 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page44of
                                                                  of18
                                                                     18



         forecasts, or other materials, information, or conclusions derived from the inspection,
         examination, or evaluation of the Materials, whether prepared by the Discloser or the
         Recipient or any of their respective Representatives or others which contain or reflect or are
         generated from, any of the Materials (collectively, “Derivatives”) except for the Purpose;

     (b) Not disclose or allow the disclosure to any person (defined below) of all or any portion of the
         Materials or the Derivatives (collectively, “Confidential Information”);

     (c) Not disclose or allow the disclosure to any person of any correlation existing between the
         Confidential Information and public information; and

     (d) Treat, and cause to be to treated, all Confidential Information as strictly confidential.

     As used herein, the term “person” shall be broadly interpreted to include the media, any
     individual, and any corporation, partnership, group, governmental unit or agency, or any other
     entity.

     As used herein, the term “Representatives” shall mean, with respect to a Party, its affiliates and
     its and its affiliate's officers, directors, employees, agents and advisors (including its and its
     affiliates' financial advisors, attorneys, accountants and other consultants), and, to the extent
     permitted by Section 7, any actual or potential financing sources (debt, equity or otherwise) or co-
     bidders; provided, however, that neither 31 Group, LLC nor any of its affiliates shall be
     Representatives of Recipient hereunder.

2.   Notwithstanding the provisions of Section 1, Recipient may make the disclosures described therein
     (A) without Discloser's prior written consent to Recipient's Representatives who (i) have a strict
     need to know for the Purpose, and (ii) have agreed in writing (which may be in the form of an
     email) prior to being given access to the Confidential Information to be bound by the terms of this
     Agreement to the same extent as if they were parties hereto. Recipient agrees to and shall be liable
     for any breach of this Agreement by any of its Representatives and (B) to any other party with
     Discloser’s prior written consent.

3.   The obligations in Section 1 shall not apply to:

     (a) Information which at the time of disclosure hereunder was previously developed by Recipient
         or its Representatives and already in their possession.

     (b) Information which at the time of disclosure hereunder was in the public domain or which
         thereafter becomes part of the public domain through no action or failure to act on the part of
         Recipient or its Representatives ;

     (c) Information which at the time of disclosure hereunder was or is thereafter lawfully acquired
         by Recipient or any of its Representatives from a third party, provided that Recipient and its
         Representatives reasonably believe, after diligent inquiry, that such source was not under an
         obligation of confidence with respect thereto and did not acquire such information directly or
         indirectly from Discloser or any of its Representatives.

4.   Discloser retains all rights, titles, and interests in and to the Materials. At any time when requested
     in writing by Discloser, Recipient shall promptly, but in no more than five (5) business days,
     return to Discloser all Materials and destroy all Derivatives without retaining any copies thereof.


                                              Page 2 of 8
                                                                                                     003
     Case
     Case20-03404
          20-03404 Document
                   Document13-24
                            1-24 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page55of
                                                                  of18
                                                                     18



     Notwithstanding the above, Recipient may retain such electronic copies of the Confidential
     Information as are made by Recipient in the normal course of its routine electronic file back-up
     procedures provided that Recipient shall not access or use such Confidential Information and such
     files shall be destroyed in accordance with such procedures, but in no event later than six (6)
     months after Recipient's receipt of the written request described above. Upon Discloser's request,
     Recipient shall promptly provide written certification to Discloser that it has complied with the
     terms of this Section 4. Notwithstanding the return of the Materials or the destruction of the
     Derivatives, Recipient shall continue to be bound by its confidentiality and other obligations under
     this Agreement.

5.   If Recipient or its Representatives are requested or required by oral question, written
     interrogatories, request for information or documents, subpoena, or similar process to disclose
     Confidential Information, Recipient shall promptly notify Discloser of such request, requirement,
     or proceeding in order to afford Discloser an opportunity to seek a protective order or other
     assurance that the Confidential Information will not be disclosed or disseminated by the
     recipient(s) thereof. Upon Discloser's request, Recipient shall cooperate with Discloser to seek and
     obtain such a protective order or other assurance. If Discloser is unable to obtain or does not seek
     such a protective order or other assurance, then Recipient may disclose only such portions of the
     Confidential Information that Recipient or its Representatives are advised by their counsel they are
     legally compelled to disclose under pain or liability for contempt, censure, or penalty.

6.   This Agreement shall not be construed or implied to, and nothing herein shall, obligate Discloser
     to (i) furnish any specific information or type of information to Recipient or its Representatives,
     (ii) enter into any type of further agreement with Recipient, (iii) further engage with or otherwise
     assist Recipient with respect to further evaluating the Alternative Transaction or (iv) take any
     action that may, in the opinion of Discloser (as determined in its sole discretion), constitutes or
     may constitute a breach of the RSA or the APA. Discloser may reject Recipient's Alternative
     Restructuring Proposal and any future Alternative Restructuring Proposals from Recipient at any
     time and may enter into any agreement with any other person, in each case at any time and without
     notice to the Recipient or any of its Representatives. There shall be no binding agreement between
     Discloser and Recipient for an Alternative Transaction unless and until a final definitive
     agreement for the Alternative Transaction has been fully signed and delivered by both Discloser
     and Recipient.

7.   Recipient represents that neither Recipient nor any of its Representatives has entered into, directly
     or indirectly, any agreement or understanding with any person (other than any of Recipient's
     Representatives) with respect to a possible Alternative Transaction or that could otherwise affect
     such person's decisions or actions with respect to a possible Alternative Transaction involving the
     Discloser.

8.   RECIPIENT ACKNOWLEDGES (i) THE INHERENT RISK OF ERROR IN THE
     ACQUISITION,   PROCESSING,   AND   INTERPRETATION    OF  GEOLOGICAL,
     GEOPHYSICAL AND RESERVE DATA AND INTERPRETATIVE DATA OF ALL KINDS,
     AND (ii) THAT NEITHER DISCLOSER NOR ANY OF ITS REPRESENTATIVES MAKES
     ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, STATUTORY, AT
     COMMON LAW OR OTHERWISE, AS TO THE ACCURACY, QUALITY OR
     COMPLETENESS OF THE CONFIDENTIAL INFORMATION. RECIPIENT AGREES THAT
     NEITHER DISCLOSER NOR ANY OF ITS REPRESENTATIVES SHALL BE LIABLE TO
     RECIPIENT OR ANY OTHER PERSONS IN CONTRACT, TORT, OR OTHERWISE
     RESULTING FROM USE OF OR RELIANCE UPON ANY CONFIDENTIAL INFORMATION

                                             Page 3 of 8
                                                                                                   004
        Case
        Case20-03404
             20-03404 Document
                      Document13-24
                               1-24 Filed
                                    FiledininTXSB
                                             TXSBon
                                                  on08/28/20
                                                     08/31/20 Page
                                                              Page66of
                                                                     of18
                                                                        18



          BY RECIPIENT OR ITS REPRESENTATIVES. RECIPIENT ALSO AGREES THAT ONLY
          THOSE SPECIFIC REPRESENTATIONS AND WARRANTIES WHICH MAY BE MADE TO
          RECIPIENT OR ITS REPRESENTATIVES BY DISCLOSER IN A DEFINITIVE
          AGREEMENT COVERING AN ALTERNATIVE TRANSACTION (WHEN AND IF THE
          SAME IS MADE) SHALL HAVE LEGAL EFFECT.

      9. No failure or delay by Discloser in exercising any right, power, privilege, or remedy hereunder
         shall operate or be construed as a waiver thereof or preclude the exercise of any other or future
         right, power, privilege, or remedy. No waiver by any Party of any of the provisions hereof shall be
         effective unless explicitly set out in writing and signed by the Party so waiving. No waiver by a
         Party shall operate or be construed as a waiver in respect of any failure, breach, or default not
         expressly identified by such written waiver, whether of a similar or different character, and
         whether occurring before or after that waiver. Nothing in this Agreement nor the fact the Parties'
         have entered into this Agreement shall be deemed to constitute a waiver of any rights or claims
         that Discloser or any of its Representative have or may have against Recipient, its Representatives,
         or any other party and the Discloser expressly reserves any and all such rights.

10.      Neither Party may assign this Agreement or any of their rights or obligations hereunder without the
         prior written consent of the other Party and any such attempted assignment without such prior
         written consent shall be null and void. Any consents requested under this Section shall not be
         unreasonably withheld, conditioned or delayed.

11.      This Agreement shall terminate eighteen (18) months from the date hereof.

12.      This Agreement shall be binding upon each Party and their respective successors and permitted
         assigns.

13.      Except as otherwise provided herein, all notices that are required or may be given pursuant to this
         Agreement shall be sufficient in all respects if given in writing and delivered personally, by
         facsimile, or by recognized courier service, as follows:

         If to Recipient:

                  W&T Offshore Inc.
                  9 Greenway Plaza Suite 300 Houston, Texas 77046 Attn: William Williford, EVP GOM
                  Operations Telephone: 713-624-7269
                  Email: wwilliford@wtoffshore.com

         If to Discloser:

                  Arena Energy, LP
                  2103 Research Forest Drive, Suite 400
                  The Woodlands, Texas 77380
                  Attn: Ed Menger, Interim General Counsel
                  Telephone: 281-681-9500
                  Email: EMenger@arenaenergy.com

14.      Without prejudice to any rights or remedies that Discloser or any of its affiliates may have,
         Recipient acknowledges and agrees that neither damages nor an account of profits would be an
         adequate remedy for any breach by Recipient or its Representatives of the provisions of this


                                                 Page 4 of 8
                                                                                                      005
         Case
         Case20-03404
              20-03404 Document
                       Document13-24
                                1-24 Filed
                                     FiledininTXSB
                                              TXSBon
                                                   on08/28/20
                                                      08/31/20 Page
                                                               Page77of
                                                                      of18
                                                                         18



          Agreement and that, accordingly, Discloser shall be entitled to seek equitable relief including, but
          not limited to, injunctive relief and specific performance, without proof of actual damages, for any
          breach or anticipated or threatened breach of this Agreement. Recipient shall reimburse Discloser
          for any reasonable and documented costs incurred including, but not limited to, attorneys' fees,
          costs of court, witness fees and expenses, claims, demands or liabilities arising directly or
          indirectly out of any such breach or anticipated or threatened breach.

15.      The invalidity of any one or more provisions of this Agreement shall not affect the validity of this
         Agreement as a whole, and in case of any such invalidity, this Agreement shall be construed as if
         the invalid provision had not been included herein.

16.      This Agreement may be executed in multiple counterparts, each of which taken together shall
         constitute one Agreement. This Agreement shall be effective when it has been executed and
         delivered by both Parties. A signed copy of this Agreement delivered by email or other means of
         electronic transmission shall be deemed to have the same legal effect as delivery of an original
         signed copy of this Agreement.

17.      No modifications or amendments to this Agreement shall be binding on the Parties unless and until
         such modifications or amendments are executed in writing by an authorized representative of each
         Party.

18.      This Agreement shall be governed by, and construed in accordance with, the laws of the State of
         Texas, without giving effect to principles of conflict of law. Venue for any dispute between the
         Parties shall exclusively rest with any state or federal court located in Harris County, Texas.

19.      To the extent that any Confidential Information includes materials or other information subject to
         the attorney-client privilege, work product doctrine, or any other applicable privilege or doctrine
         concerning pending or threatened legal proceedings or governmental investigations, the Parties
         understand and agree that they have a commonality of interest with respect to such matters and it
         is their desire, intention, and mutual understanding that the sharing of such material or other
         information is not intended to, and shall not, waive or diminish in any way the confidentiality of
         such material or information or its continued protection under the attorney-client privilege, work
         product doctrine, or other applicable privilege or doctrine as a result of disclosing any Confidential
         Information (including Confidential Information related to pending or threatened litigation) to the
         Recipient or any of its Representatives.

      20. Recipient hereby further acknowledges and agrees that Discloser would be irreparably injured by
          any breach of, or failure to comply with, this Agreement by Recipient or its Representatives and
          that money damages are an inadequate remedy for an actual or threatened breach of this
          Agreement or any failure to comply with this Agreement because of the difficulty of ascertaining
          the amount of damage that will be suffered by Discloser in the event of any such breach or failure
          to comply. Therefore, Recipient agrees to the granting of specific performance of this Agreement
          and injunctive or other equitable relief in favor of Discloser as a remedy for any such breach or
          failure to comply, without proof of actual damages, and Recipient further waives any requirement
          for the securing or posting of any bond in connection with any such remedy. Such remedy shall
          not be deemed to be the exclusive remedy for Recipient's breach of, or failure to comply with, this
          Agreement, but shall be in addition to all other remedies available at law or in equity. In the event
          of any breach of, or failure to comply with, this Agreement by Recipient or its Representatives,
          Recipient agrees to reimburse Discloser promptly upon demand for all out of pocket costs and
          expenses reasonably incurred by it and its Representatives in the enforcement of its rights

                                                  Page 5 of 8
                                                                                                        006
Case
Case20-03404
     20-03404 Document
              Document13-24
                       1-24 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page88of
                                                             of18
                                                                18



hereunder (including, without limitation, reasonable fees and disbursements of counsel) upon a
final and non-appealable judgment by a court of competent jurisdiction that Recipient has
breached this Agreement. Recipient hereby agrees to indemnify and hold harmless Discloser and
its Representatives from and against any damage, claim, loss, obligation, liability, penalty, cost or
expense (including reasonable fees and disbursements of counsel and the cost of enforcing this
indemnity) arising out of or resulting from (i) any disclosure or use of Confidential Information
contrary to the terms of this Agreement by Recipient or its Representatives, or (ii) any other
breach of, or failure to comply with, the terms of this agreement by Recipient or its
Representatives.


                                          ****




                                        Page 6 of 8
                                                                                              007
      Case
      Case20-03404
           20-03404 Document
                    Document13-24
                             1-24 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on08/28/20
                                                   08/31/20 Page
                                                            Page99of
                                                                   of18
                                                                      18



      IN WITNESS WHEREOF, the duly authorized representatives of the Parties have caused this
Agreement to be executed on the date first written above.


RECIPIENT:                                    DISCLOSER:

W&T OFFSHORE INC.                            ARENA ENERGY, LP
                                             By:Arena Energy 2020 II GP, LLC,
                                                its general partner
                                             By:W.R. Day Energy Holdings, LP,
By: ___________________________________         its sole member
Name:_________________________________       By:Arena Energy 2020 GP, LLC, its
Title: _________________________________        general partner
                                             By:Arena Energy GP, LLC,
                                                its sole member


                                             By: ____________________________________
                                             Name: John Edward Menger
                                             Title: Authorized Signatory


                                             SAGAMORE HILL HOLDINGS, LP
                                             By:Arena Energy GP, LLC,
                                                its general partner member


                                             By: ____________________________________
                                             Name: John Edward Menger
                                             Title: Authorized Signatory




                                                                                       008
       Case
       Case20-03404
            20-03404 Document
                     Document13-24
                              1-24 Filed
                                   Filedin
                                         inTXSB
                                           TXSBon
                                                on08/28/20
                                                  08/31/20 Page
                                                           Page10
                                                                10of
                                                                  of18
                                                                     18



                                    &21),'(17,$/,7<$*5((0(17

          7+,6&21),'(17,$/,7<$*5((0(17 ³$JUHHPHQW´ LVHQWHUHGLQWRHIIHFWLYHDVRI$XJXVW
>BB@E\DQGDPRQJ$UHQD(QHUJ\/3D'HODZDUHOLPLWHGSDUWQHUVKLSZLWKRIILFHVORFDWHGDW
5HVHDUFK )RUHVW 'ULYH 6XLWH  7KH :RRGODQGV 7H[DV  ³$UHQD (QHUJ\´  6DJDPRUH +LOO
+ROGLQJV /3 D 'HODZDUH OLPLWHG SDUWQHUVKLS ZLWK RIILFHV ORFDWHG DW  5HVHDUFK )RUHVW 'ULYH 6XLWH
 7KH :RRGODQGV 7H[DV  ³6DJDPRUH´ DQG WRJHWKHU ZLWK $UHQD DQG LWV VXEVLGLDULHV
FROOHFWLYHO\WKH³'LVFORVHU´ DQG: 72IIVKRUH,QFDOHJDOHQWLW\IRUPHGXQGHUWKHODZVRI7H[DVZLWK
RIILFHV ORFDWHG DW  *UHHQZD\ 3OD]D 6XLWH  +RXVWRQ 7H[DV  ³5HFLSLHQW´  'LVFORVHU DQG
5HFLSLHQWDUHVRPHWLPHVKHUHLQDIWHUUHIHUUHGWRLQGLYLGXDOO\DVD³3DUW\´DQGFROOHFWLYHO\DVWKH³3DUWLHV´

        :+(5($6 WKH 'LVFORVHU DORQJ ZLWK FHUWDLQ RWKHU GHEWRU SDUWLHV FROOHFWLYHO\ WKH ³'HEWRUV´
KDYHSUHYLRXVO\HQWHUHGLQWRDUHVWUXFWXULQJVXSSRUWDJUHHPHQW WKH³56$´ RQ$XJXVW

       :+(5($6 WKH 56$ SURYLGHV IRU D FRPSUHKHQVLYH UHVWUXFWXULQJ RI WKH 'HEWRUV LQFOXGLQJ
DPRQJRWKHUWUDQVDFWLRQVDVDOHRIVXEVWDQWLDOO\DOORIWKHDVVHWVRIWKH'LVFORVHUWR6DQ-XDQ2IIVKRUH
//&SXUVXDQWWRDQDVVHWSXUFKDVHDJUHHPHQWGDWHGDVRI$XJXVW WKH³$3$´ 

         :+(5($6 WKH 56$ SURKLELWV WKH 'HEWRUV IURP VROLFLWLQJ FRPSHWLQJ SURSRVDOV WR WKH VDOH
WUDQVDFWLRQFRQWHPSODWHGE\WKH$3$KRZHYHUWKH56$DOVRSURYLGHVWKH'HEWRUVZLWKD³ILGXFLDU\RXW´
WKDW SHUPLWV WKH 7UDQVDFWLRQ &RPPLWWHH DV GHILQHG LQ WKH 56$  WR HYDOXDWH XQVROLFLWHG SURSRVDOV IRU
DOWHUQDWLYHWUDQVDFWLRQVDQGLIDSSURSULDWHWHUPLQDWHWKH56$WRSXUVXHDQ\VXFKXQVROLFLWHGDOWHUQDWLYH
WUDQVDFWLRQDQG

        :+(5($6 WKH 7UDQVDFWLRQ &RPPLWWHH SUHYLRXVO\ UHFHLYHG DQ 8QVROLFLWHG $OWHUQDWLYH
5HVWUXFWXULQJ 3URSRVDO DV GHILQHG LQ WKH 56$ D SURSRVDO IURP 5HFLSLHQW WKH ³$OWHUQDWLYH 3URSRVDO´
SXUVXDQW WR ZKLFK 5HFLSLHQW ZRXOG DFTXLUH VXEVWDQWLDOO\ DOO RI WKH $VVHWV IURP WKH 'LVFORVHU WKH
³8QVROLFLWHG$OWHUQDWLYH7UDQVDFWLRQ´ 

         :+(5($6 5HFLSLHQW KDV QRZ UHTXHVWHG WKDW LW EH SHUPLWWHG WR H[DPLQH FHUWDLQ DGGLWLRQDO
LQIRUPDWLRQLQWKHSRVVHVVLRQRI'LVFORVHUUHJDUGLQJWKHRLODQGJDVSURSHUWLHVLQWHUHVWVDQGRWKHUDVVHWV
DQGOLDELOLWLHVRIWKH'LVFORVHU FROOHFWLYHO\WKH³$VVHWV´ IRUWKHVROHSXUSRVHRIHYDOXDWLQJZKHWKHUWR
FRQWLQXHWRSXUVXHRUVXSSOHPHQWLWVSUHYLRXVO\VXEPLWWHG8QVROLFLWHG$OWHUQDWLYH5HVWUXFWXULQJ3URSRVDO
DQGLIDSSOLFDEOHQHJRWLDWLQJDQGFRQVXPPDWLQJWKH8QVROLFLWHG$OWHUQDWLYH7UDQVDFWLRQ WKH³3XUSRVH´ 

        :+(5($6 SULRU WR WKH GDWH KHUHRI DQG DW WKH UHTXHVW RI WKH 'LVFORVHU WKH 5HFLSLHQW HLWKHU
UHWXUQHGWRWKH'LVFORVHURURWKHUZLVHGHVWUR\HGDOO&RQILGHQWLDO,QIRUPDWLRQLQLWVRULWV5HSUHVHQWDWLYHV
SRVVHVVLRQWKDWZDVSURYLGHGWRWKHPE\*URXS//& ³*URXS´ RUDQ\RILWV5HSUHVHQWDWLYHV

         :+(5($6LQRUGHUWRHQDEOH5HFLSLHQWWRHYDOXDWHWKH$VVHWVVROHO\IRUWKH3XUSRVH'LVFORVHU
KDVDJUHHGWRIXUQLVK5HFLSLHQWZLWKFHUWDLQFRQILGHQWLDODQGSURSULHWDU\GDWDDQGLQIRUPDWLRQUHJDUGLQJ
WKH $VVHWV WKH 'LVFORVHU DQG LWV DIILOLDWHV ZKLFK PD\ LQFOXGH EXW LV QRW OLPLWHG WR JHRORJLFDO DQG
JHRSK\VLFDOLQIRUPDWLRQZHOOORJVHQJLQHHULQJGULOOLQJDQGZHOOERUHLQIRUPDWLRQDQGUHSRUWVFDVKIORZ
IRUHFDVWVUHVHUYHVWXGLHVPDSVILHOGVWXGLHVILQDQFLDODQGWD[LQIRUPDWLRQDQGDQDO\VHVOHDVHVOLFHQVHV
FRQFHVVLRQV SHUPLWV DQG FRQWUDFWV RI DOO NLQGV SURGXFWLRQ SULFH DQG UHVHUYHV LQIRUPDWLRQ DQG
DJUHHPHQWV IRU SURGXFWLRQ WUDQVSRUWDWLRQ WUHDWLQJ SURFHVVLQJ DQG PDUNHWLQJ UHJDUGLQJ WKH $VVHWV
 FROOHFWLYHO\³0DWHULDOV´ 

         12:7+(5()25(LQFRQVLGHUDWLRQRIWKHGLVFORVXUHDQGGLYXOJHQFHRIWKH0DWHULDOVWR



                                                     3DJHRI
                                                                                                               009
      Case
      Case20-03404
           20-03404 Document
                    Document13-24
                             1-24 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page11
                                                               11of
                                                                 of18
                                                                    18



5HFLSLHQWDQGRIWKHFRYHQDQWVKHUHLQFRQWDLQHG5HFLSLHQWDQG'LVFORVHUKHUHE\DJUHHDVIROORZV

      ([FHSWDVSURYLGHGLQ6HFWLRQVDQGEHORZ5HFLSLHQWDQGLWV5HSUHVHQWDWLYHV GHILQHG
        EHORZ VKDOOZLWKRXWWKHSULRUZULWWHQFRQVHQWRI'LVFORVHU

         D 1RWXVHRUDOORZWKHXVHRIWKH0DWHULDOVRUDQ\QRWHVFRSLHVVXPPDULHVDQDO\VHVVWXGLHV
           IRUHFDVWV RU RWKHU PDWHULDOV LQIRUPDWLRQ RU FRQFOXVLRQV GHULYHG IURP WKH LQVSHFWLRQ
           H[DPLQDWLRQ RU HYDOXDWLRQ RI WKH 0DWHULDOV ZKHWKHU SUHSDUHG E\ WKH 'LVFORVHU RU WKH
           5HFLSLHQWRUDQ\RIWKHLUUHVSHFWLYH5HSUHVHQWDWLYHVRURWKHUVZKLFKFRQWDLQRUUHIOHFWRUDUH
           JHQHUDWHGIURPDQ\RIWKH0DWHULDOV FROOHFWLYHO\³'HULYDWLYHV´ H[FHSWIRUWKH3XUSRVH

         E 1RWGLVFORVHRUDOORZWKHGLVFORVXUHWRDQ\SHUVRQ GHILQHGEHORZ RIDOORUDQ\SRUWLRQRIWKH
           0DWHULDOVRUWKH'HULYDWLYHV FROOHFWLYHO\³&RQILGHQWLDO,QIRUPDWLRQ´ 

         F 1RW GLVFORVH RU DOORZ WKH GLVFORVXUH WR DQ\ SHUVRQ RI DQ\ FRUUHODWLRQ H[LVWLQJ EHWZHHQ WKH
           &RQILGHQWLDO,QIRUPDWLRQDQGSXEOLFLQIRUPDWLRQDQG

        1RWGLVFORVHRUDOORZWKHGLVFORVXUHWRDQ\SHUVRQWKHIDFWWKDWWKH&RQILGHQWLDO,QIRUPDWLRQKDV
           EHHQPDGHDYDLODEOHWR5HFLSLHQWRUWKDWGLVFXVVLRQVRUQHJRWLDWLRQV LIDSSOLFDEOH DUHWDNLQJ
           SODFHFRQFHUQLQJWKH$VVHWVDQ8QVROLFLWHG$OWHUQDWLYH7UDQVDFWLRQRUWKH3XUSRVHRUDQ\RI
           WKHWHUPVFRQGLWLRQVRURWKHUIDFWVZLWKUHVSHFWWKHUHWRLQFOXGLQJWKHVWDWXVWKHUHRIDQG

         G 7UHDWDQGFDXVHWREHWRWUHDWHGDOO&RQILGHQWLDO,QIRUPDWLRQDVVWULFWO\FRQILGHQWLDO

        $V XVHG KHUHLQ WKH WHUP ³SHUVRQ´ VKDOO EH EURDGO\ LQWHUSUHWHG WR LQFOXGH WKH PHGLD DQ\
        LQGLYLGXDO DQG DQ\ FRUSRUDWLRQ SDUWQHUVKLS JURXS JRYHUQPHQWDO XQLW RU DJHQF\ RU DQ\ RWKHU
        HQWLW\

        $VXVHGKHUHLQWKHWHUP³5HSUHVHQWDWLYHV´VKDOOPHDQZLWKUHVSHFWWRD3DUW\LWVDIILOLDWHVDQG
        LWV DQG LWV DIILOLDWH V RIILFHUV GLUHFWRUV HPSOR\HHV DJHQWV DQG DGYLVRUV LQFOXGLQJ LWV DQG LWV
        DIILOLDWHV  ILQDQFLDO DGYLVRUV DWWRUQH\V DFFRXQWDQWV DQG RWKHU FRQVXOWDQWV  DQG WR WKH H[WHQW
        SHUPLWWHG E\ 6HFWLRQ  DQ\ DFWXDO RU SRWHQWLDO ILQDQFLQJ VRXUFHV GHEW HTXLW\ RU RWKHUZLVH  RU
        FRELGGHUVSURYLGHGKRZHYHUQRWZLWKVWDQGLQJWKHIRUHJRLQJWKDWQHLWKHU*URXS//&QRUDQ\
        RILWV5HSUHVHQWDWLYHVDIILOLDWHVVKDOOEH5HSUHVHQWDWLYHVRI5HFLSLHQWKHUHXQGHUZLWKRXWWKHSULRU
        ZULWWHQFRQVHQWRI'LVFORVHU

      1RWZLWKVWDQGLQJ WKH SURYLVLRQV RI 6HFWLRQ  5HFLSLHQW PD\ PDNH WKH GLVFORVXUHV GHVFULEHG
        WKHUHLQ $ ZLWKRXW'LVFORVHU VSULRUZULWWHQFRQVHQWWR5HFLSLHQW V5HSUHVHQWDWLYHVZKR L KDYHD
        VWULFWQHHGWRNQRZIRUWKH3XUSRVHDQG LL KDYHDJUHHGLQZULWLQJ ZKLFKPD\EHLQWKHIRUPRI
        DQHPDLO SULRUWREHLQJJLYHQDFFHVVWRWKH&RQILGHQWLDO,QIRUPDWLRQWREHERXQGE\WKHWHUPVRI
        WKLV$JUHHPHQWWRWKHVDPHH[WHQWDVLIWKH\ZHUHSDUWLHVKHUHWR5HFLSLHQWDJUHHVWRDQGVKDOOEH
        OLDEOHIRUDQ\EUHDFKRIWKLV$JUHHPHQWE\DQ\RILWV5HSUHVHQWDWLYHVDQG % WRDQ\RWKHUSDUW\
        ZLWK'LVFORVHU¶VSULRUZULWWHQFRQVHQW

      7KHREOLJDWLRQVLQ6HFWLRQVKDOOQRWDSSO\WR

         D ,QIRUPDWLRQZKLFKDWWKHWLPHRIGLVFORVXUHKHUHXQGHUZDVSUHYLRXVO\GHYHORSHGE\5HFLSLHQW
           RULWV5HSUHVHQWDWLYHVDQGDOUHDG\LQWKHLUSRVVHVVLRQEXWH[SUHVVO\H[FOXGLQJDQ\&RQILGHQWLDO
           ,QIRUPDWLRQSURYLGHGE\WKH*URXSRUDQ\RILWV5HSUHVHQWDWLYHV



                                                    3DJHRI
                                                                                                               010
     Case
     Case20-03404
          20-03404 Document
                   Document13-24
                            1-24 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on08/28/20
                                                08/31/20 Page
                                                         Page12
                                                              12of
                                                                of18
                                                                   18



      E ,QIRUPDWLRQ ZKLFK DW WKH WLPH RI GLVFORVXUH KHUHXQGHU ZDV LQ WKH SXEOLF GRPDLQ RU ZKLFK
        WKHUHDIWHUEHFRPHVSDUWRIWKHSXEOLFGRPDLQWKURXJKQRDFWLRQRUIDLOXUHWRDFWRQWKHSDUWRI
        5HFLSLHQWRULWV5HSUHVHQWDWLYHVRUWKH*URXSRULWV5HSUHVHQWDWLYHV

      F ,QIRUPDWLRQZKLFKDWWKHWLPHRIGLVFORVXUHKHUHXQGHUZDVRULVWKHUHDIWHUODZIXOO\DFTXLUHG
        E\ 5HFLSLHQW RU DQ\ RI LWV 5HSUHVHQWDWLYHV IURP D VRXUFH RWKHU WKDQ WKH  *URXS RU LWV
        5HSUHVHQWDWLYHV RU WKH 'LVFORVHU RU DQ\ RI LWV 5HSUHVHQWDWLYHVWKLUG SDUW\ SURYLGHG WKDW
        5HFLSLHQWDQGLWV5HSUHVHQWDWLYHVUHDVRQDEO\EHOLHYHDIWHUGLOLJHQWLQTXLU\WKDWVXFKVRXUFH
        ZDV QRW XQGHU DQ REOLJDWLRQ RI FRQILGHQFH ZLWK UHVSHFW WKHUHWR DQG GLG QRW DFTXLUH VXFK
        LQIRUPDWLRQGLUHFWO\RULQGLUHFWO\IURP'LVFORVHURUDQ\RILWV5HSUHVHQWDWLYHV

    'LVFORVHUUHWDLQVDOOULJKWVWLWOHVDQGLQWHUHVWVLQDQGWRWKH0DWHULDOV$WDQ\WLPHZKHQUHTXHVWHG
      LQ ZULWLQJ E\ 'LVFORVHU 5HFLSLHQW VKDOO SURPSWO\ EXW LQ QR PRUH WKDQ ILYH   EXVLQHVV GD\V
      UHWXUQWR'LVFORVHUDOO0DWHULDOVDQGGHVWUR\DOO'HULYDWLYHVZLWKRXWUHWDLQLQJDQ\FRSLHVWKHUHRI
      1RWZLWKVWDQGLQJ WKH DERYH 5HFLSLHQW PD\ UHWDLQ VXFK HOHFWURQLF FRSLHV RI WKH &RQILGHQWLDO
      ,QIRUPDWLRQDVDUHPDGHE\5HFLSLHQWLQWKHQRUPDOFRXUVHRILWVURXWLQHHOHFWURQLFILOHEDFNXS
      SURFHGXUHVSURYLGHGWKDW5HFLSLHQWVKDOOQRWDFFHVVRUXVHVXFK&RQILGHQWLDO,QIRUPDWLRQDQGVXFK
      ILOHV VKDOO EH GHVWUR\HG LQ DFFRUGDQFH ZLWK VXFK SURFHGXUHV EXW LQ QR HYHQW ODWHU WKDQ VL[ 
      PRQWKVDIWHU5HFLSLHQW VUHFHLSWRIWKHZULWWHQUHTXHVWGHVFULEHGDERYH8SRQ'LVFORVHU VUHTXHVW
      5HFLSLHQW VKDOO SURPSWO\ SURYLGH ZULWWHQ FHUWLILFDWLRQ WR 'LVFORVHU WKDW LW KDV FRPSOLHG ZLWK WKH
      WHUPV RI WKLV 6HFWLRQ  1RWZLWKVWDQGLQJ WKH UHWXUQ RI WKH 0DWHULDOV RU WKH GHVWUXFWLRQ RI WKH
      'HULYDWLYHV5HFLSLHQWVKDOOFRQWLQXHWREHERXQGE\LWVFRQILGHQWLDOLW\DQGRWKHUREOLJDWLRQVXQGHU
      WKLV$JUHHPHQW

    ,I 5HFLSLHQW RU LWV 5HSUHVHQWDWLYHV DUH UHTXHVWHG RU UHTXLUHG E\ RUDO TXHVWLRQ ZULWWHQ
      LQWHUURJDWRULHV UHTXHVW IRU LQIRUPDWLRQ RU GRFXPHQWV VXESRHQD RU VLPLODU SURFHVV WR GLVFORVH
      &RQILGHQWLDO,QIRUPDWLRQ5HFLSLHQWVKDOOSURPSWO\QRWLI\'LVFORVHURIVXFKUHTXHVWUHTXLUHPHQW
      RU SURFHHGLQJ LQ RUGHU WR DIIRUG 'LVFORVHU DQ RSSRUWXQLW\ WR VHHN D SURWHFWLYH RUGHU RU RWKHU
      DVVXUDQFH WKDW WKH &RQILGHQWLDO ,QIRUPDWLRQ ZLOO QRW EH GLVFORVHG RU GLVVHPLQDWHG E\ WKH
      UHFLSLHQW V WKHUHRI8SRQ'LVFORVHU VUHTXHVW5HFLSLHQWVKDOOFRRSHUDWHZLWK'LVFORVHUWRVHHNDQG
      REWDLQVXFKDSURWHFWLYHRUGHURURWKHUDVVXUDQFH,I'LVFORVHULVXQDEOHWRREWDLQRUGRHVQRWVHHN
      VXFKDSURWHFWLYHRUGHURURWKHUDVVXUDQFHWKHQ5HFLSLHQWPD\GLVFORVHRQO\VXFKSRUWLRQVRIWKH
      &RQILGHQWLDO,QIRUPDWLRQWKDW5HFLSLHQWRULWV5HSUHVHQWDWLYHVDUHDGYLVHGE\WKHLUFRXQVHOWKH\DUH
      OHJDOO\FRPSHOOHGWRGLVFORVHXQGHUSDLQRUOLDELOLW\IRUFRQWHPSWFHQVXUHRUSHQDOW\

    7KLV$JUHHPHQWVKDOOQRWEHFRQVWUXHGRULPSOLHGWRDQGQRWKLQJKHUHLQVKDOOREOLJDWH'LVFORVHU
      WR L IXUQLVKDQ\VSHFLILFLQIRUPDWLRQRUW\SHRILQIRUPDWLRQWR5HFLSLHQWRULWV5HSUHVHQWDWLYHV
       LL HQWHULQWRDQ\W\SHRIIXUWKHUDJUHHPHQWZLWK5HFLSLHQW LLL IXUWKHUHQJDJHZLWKRURWKHUZLVH
      DVVLVW5HFLSLHQWZLWKUHVSHFWWRIXUWKHUHYDOXDWLQJWKH8QVROLFLWHG$OWHUQDWLYH7UDQVDFWLRQRU LY
      WDNH DQ\ DFWLRQ WKDW PD\ LQ WKH RSLQLRQ RI 'LVFORVHU DV GHWHUPLQHG LQ LWV VROH GLVFUHWLRQ 
      FRQVWLWXWHVRUPD\FRQVWLWXWHDEUHDFKRIWKH56$RUWKH$3$'LVFORVHUPD\UHMHFW5HFLSLHQW V
      8QVROLFLWHG $OWHUQDWLYH 5HVWUXFWXULQJ 3URSRVDO DQG DQ\ IXWXUH 8QVROLFLWHG $OWHUQDWLYH
      5HVWUXFWXULQJ3URSRVDOVIURP5HFLSLHQWDWDQ\WLPHDQGPD\HQWHULQWRDQ\DJUHHPHQWZLWKDQ\
      RWKHU SHUVRQ LQ HDFK FDVH DW DQ\ WLPH DQG ZLWKRXW QRWLFH WR WKH 5HFLSLHQW RU DQ\ RI LWV
      5HSUHVHQWDWLYHV 7KHUH VKDOO EH QR ELQGLQJ DJUHHPHQW EHWZHHQ 'LVFORVHU DQG 5HFLSLHQW IRU DQ
      8QVROLFLWHG $OWHUQDWLYH 7UDQVDFWLRQ XQOHVV DQG XQWLO D ILQDO GHILQLWLYH DJUHHPHQW IRU WKH
      8QVROLFLWHG $OWHUQDWLYH 7UDQVDFWLRQ KDV EHHQ IXOO\ VLJQHG DQG GHOLYHUHG E\ ERWK 'LVFORVHU DQG
      5HFLSLHQW

    5HFLSLHQWUHSUHVHQWVWKDWQHLWKHU5HFLSLHQWQRUDQ\RILWV5HSUHVHQWDWLYHVKDVHQWHUHGLQWRGLUHFWO\

                                                  3DJHRI
                                                                                                            011
       Case
       Case20-03404
            20-03404 Document
                     Document13-24
                              1-24 Filed
                                   Filedin
                                         inTXSB
                                           TXSBon
                                                on08/28/20
                                                  08/31/20 Page
                                                           Page13
                                                                13of
                                                                  of18
                                                                     18



         RU LQGLUHFWO\ DQ\ DJUHHPHQW RU XQGHUVWDQGLQJ ZLWK DQ\ SHUVRQ RWKHU WKDQ DQ\ RI 5HFLSLHQW V
         5HSUHVHQWDWLYHV  ZLWK UHVSHFW WR D SRVVLEOH 8QVROLFLWHG $OWHUQDWLYH 7UDQVDFWLRQ RU WKDW FRXOG
         RWKHUZLVH DIIHFW VXFK SHUVRQ V GHFLVLRQV RU DFWLRQV ZLWK UHVSHFW WR D SRVVLEOH 8QVROLFLWHG
         $OWHUQDWLYH7UDQVDFWLRQLQYROYLQJWKH'LVFORVHU5HFLSLHQWUHSUHVHQWVWKDWLWKDVHLWKHUUHWXUQHGWR
         WKH 'LVFORVHU RU RWKHUZLVH GHVWUR\HG DOO &RQILGHQWLDO ,QIRUPDWLRQ LQ LWV RU LWV 5HSUHVHQWDWLYHV
         SRVVHVVLRQWKDWZDVSURYLGHGWRWKHPE\*URXSRUDQ\RILWV5HSUHVHQWDWLYHVSULRUWRWKHGDWH
         KHUHRI

:LWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH'LVFORVHUQHLWKHU5HFLSLHQWQRUDQ\RILWV5HSUHVHQWDWLYHVZKR
        DUH DZDUH RI WKH 8QVROLFLWHG $OWHUQDWLYH 5HVWUXFWXULQJ 3URSRVDO RU WKH SRVVLEOH 8QVROLFLWHG
        $OWHUQDWLYH 7UDQVDFWLRQ ZLOO LQLWLDWH RU FDXVH WR EH LQLWLDWHG RWKHU WKDQ WKURXJK WKH VSHFLILF
        FRQWDFWVGHVLJQDWHGLQZULWLQJE\'LVFORVHU DQ\ D FRPPXQLFDWLRQFRQFHUQLQJWKH&RQILGHQWLDO
        ,QIRUPDWLRQWKH8QVROLFLWHG$OWHUQDWLYH7UDQVDFWLRQRUWKH'LVFORVHUDQGLWVDIILOLDWHV E UHTXHVWV
        IRUPHHWLQJVZLWKPDQDJHPHQWLQFRQQHFWLRQZLWKDSRVVLEOH8QVROLFLWHG$OWHUQDWLYH7UDQVDFWLRQ
        RU F  FRPPXQLFDWLRQ UHODWLQJ WR WKH EXVLQHVV RI 'LVFORVHU RU DQ\ RI LWV DIILOLDWHV RU D SRVVLEOH
        8QVROLFLWHG $OWHUQDWLYH 7UDQVDFWLRQ LQ HDFK FDVH ZLWK DQ\ RIILFHU GLUHFWRU RU HPSOR\HH RI
        'LVFORVHU RU DQ\ RI LWV DIILOLDWHV  $GGLWLRQDOO\ 5HFLSLHQW ZLOO QRW GLUHFWO\ RU LQGLUHFWO\ L
        FRPPXQLFDWHZLWKDQ\FRQWUDFWRUFXVWRPHUOHQGHURUFUHGLWRURI'LVFORVHURUDQ\RILWVDIILOLDWHV
        UHJDUGLQJ WKH 'LVFORVHU RU LWV DIILOLDWHV LQFOXGLQJ ZLWKRXW OLPLWDWLRQ LQ FRQQHFWLRQ ZLWK WKH
        SRVVLEOH8QVROLFLWHG$OWHUQDWLYH7UDQVDFWLRQ RU5HFLSLHQW VHYDOXDWLRQRUQHJRWLDWLRQWKHUHRI RU
         LL DFTXLUH ZKHWKHUWKURXJKDVVLJQPHQWSXUFKDVHSDUWLFLSDWLRQWHQGHUH[FKDQJHRURWKHUZLVH
        DQ\ LQWHUHVW LQ DQ\ FODLPV DJDLQVW RU DQ\ GHEW RI HTXLW\ LQWHUHVWV LQ RU RWKHU VHFXULWLHV RI WKH
        'LVFORVHURUDQ\RILWVDIILOLDWHVLQHDFKFDVHZLWKRXWWKHSULRUZULWWHQFRQVHQWRIWKH'LVFORVHU

        5(&,3,(17 $&.12:/('*(6 L  7+( ,1+(5(17 5,6. 2) (5525 ,1 7+(
         $&48,6,7,21 352&(66,1* $1' ,17(535(7$7,21 2) *(2/2*,&$/
         *(23+<6,&$/ $1' 5(6(59( '$7$ $1' ,17(535(7$7,9( '$7$ 2) $// .,1'6
         $1' LL  7+$7 1(,7+(5 ',6&/26(5 125 $1< 2) ,76 5(35(6(17$7,9(6 0$.(6
         $1<5(35(6(17$7,21625:$55$17,(6(;35(6625,03/,('67$78725<$7
         &20021 /$: 25 27+(5:,6( $6 72 7+( $&&85$&< 48$/,7< 25
         &203/(7(1(662)7+(&21),'(17,$/,1)250$7,215(&,3,(17$*5((67+$7
         1(,7+(5 ',6&/26(5 125 $1< 2) ,76 5(35(6(17$7,9(6 6+$// %( /,$%/( 72
         5(&,3,(17 25 $1< 27+(5 3(56216 ,1 &2175$&7 7257 25 27+(5:,6(
         5(68/7,1*)52086(2)255(/,$1&(8321$1<&21),'(17,$/,1)250$7,21
         %< 5(&,3,(17 25 ,76 5(35(6(17$7,9(6 5(&,3,(17 $/62 $*5((6 7+$7 21/<
         7+26(63(&,),&5(35(6(17$7,216$1':$55$17,(6:+,&+0$<%(0$'(72
         5(&,3,(17 25 ,76 5(35(6(17$7,9(6 %< ',6&/26(5 ,1 $ '(),1,7,9(
         $*5((0(17 &29(5,1* $1 8162/,&,7(' $/7(51$7,9( 75$16$&7,21 :+(1
         $1',)7+(6$0(,60$'( 6+$//+$9(/(*$/())(&7

      1RIDLOXUHRUGHOD\E\'LVFORVHULQH[HUFLVLQJDQ\ULJKWSRZHUSULYLOHJHRUUHPHG\KHUHXQGHU
        VKDOORSHUDWHRUEHFRQVWUXHGDVDZDLYHUWKHUHRIRUSUHFOXGHWKHH[HUFLVHRIDQ\RWKHURUIXWXUH
        ULJKWSRZHUSULYLOHJHRUUHPHG\1RZDLYHUE\DQ\3DUW\RIDQ\RIWKHSURYLVLRQVKHUHRIVKDOOEH
        HIIHFWLYHXQOHVVH[SOLFLWO\VHWRXWLQZULWLQJDQGVLJQHGE\WKH3DUW\VRZDLYLQJ1RZDLYHUE\D
        3DUW\ VKDOO RSHUDWH RU EH FRQVWUXHG DV D ZDLYHU LQ UHVSHFW RI DQ\ IDLOXUH EUHDFK RU GHIDXOW QRW
        H[SUHVVO\ LGHQWLILHG E\ VXFK ZULWWHQ ZDLYHU ZKHWKHU RI D VLPLODU RU GLIIHUHQW FKDUDFWHU DQG
        ZKHWKHURFFXUULQJEHIRUHRUDIWHUWKDWZDLYHU1RWKLQJLQWKLV$JUHHPHQWQRUWKHIDFWWKH3DUWLHV
        KDYHHQWHUHGLQWRWKLV$JUHHPHQWVKDOOEHGHHPHGWRFRQVWLWXWHDZDLYHURIDQ\ULJKWVRUFODLPV
        WKDW'LVFORVHURUDQ\RILWV5HSUHVHQWDWLYHKDYHRUPD\KDYHDJDLQVW5HFLSLHQWWKH*URXSRU


                                                       3DJHRI
                                                                                                                    012
      Case
      Case20-03404
           20-03404 Document
                    Document13-24
                             1-24 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page14
                                                               14of
                                                                 of18
                                                                    18



       DQ\RIWKHLUUHVSHFWLYHLWV5HSUHVHQWDWLYHVRUDQ\RWKHUSDUW\DQGWKH'LVFORVHUH[SUHVVO\UHVHUYHV
       DQ\DQGDOOVXFKULJKWV

     1HLWKHU 3DUW\ PD\ DVVLJQ WKLV $JUHHPHQW RU DQ\ RI WKHLU ULJKWV RU REOLJDWLRQV KHUHXQGHU
       ZLWKRXW WKH SULRUZULWWHQFRQVHQWRIWKHRWKHU3DUW\DQGDQ\VXFKDWWHPSWHGDVVLJQPHQWZLWKRXW
       VXFKSULRUZULWWHQFRQVHQWVKDOOEHQXOODQGYRLG$Q\FRQVHQWVUHTXHVWHGXQGHUWKLV6HFWLRQVKDOO
       QRWEHXQUHDVRQDEO\ZLWKKHOGFRQGLWLRQHGRUGHOD\HG

    7KLV$JUHHPHQWVKDOOWHUPLQDWHHLJKWHHQ  PRQWKVIURPWKHGDWHKHUHRI

    7KLV$JUHHPHQWVKDOOEHELQGLQJXSRQHDFK3DUW\DQGWKHLUUHVSHFWLYHVXFFHVVRUVDQGSHUPLWWHG
       DVVLJQV

    ([FHSWDVRWKHUZLVHSURYLGHGKHUHLQDOOQRWLFHVWKDWDUHUHTXLUHGRUPD\EHJLYHQSXUVXDQWWR
       WKLV$JUHHPHQWVKDOOEHVXIILFLHQWLQDOOUHVSHFWVLIJLYHQLQZULWLQJDQGGHOLYHUHGSHUVRQDOO\E\
       IDFVLPLOHRUE\UHFRJQL]HGFRXULHUVHUYLFHDVIROORZV

       ,IWR5HFLSLHQW

               : 72IIVKRUH,QF
               *UHHQZD\3OD]D6XLWH+RXVWRQ7H[DV$WWQ:LOOLDP:LOOLIRUG(93*20
               2SHUDWLRQV7HOHSKRQH
               (PDLOZZLOOLIRUG#ZWRIIVKRUHFRP

       ,IWR'LVFORVHU

               $UHQD(QHUJ\/3
               5HVHDUFK)RUHVW'ULYH6XLWH
               7KH:RRGODQGV7H[DV
               $WWQ(G0HQJHU,QWHULP*HQHUDO&RXQVHO
               7HOHSKRQH
               (PDLO(0HQJHU#DUHQDHQHUJ\FRP

    :LWKRXWSUHMXGLFHWRDQ\ULJKWVRUUHPHGLHVWKDW'LVFORVHURUDQ\RILWVDIILOLDWHVPD\KDYH
       5HFLSLHQW DFNQRZOHGJHVDQGDJUHHVWKDWQHLWKHUGDPDJHVQRUDQDFFRXQWRISURILWVZRXOGEHDQ
       DGHTXDWH UHPHG\ IRU DQ\ EUHDFK E\ 5HFLSLHQW RU LWV 5HSUHVHQWDWLYHV RI WKH SURYLVLRQV RI WKLV
       $JUHHPHQWDQGWKDWDFFRUGLQJO\'LVFORVHUVKDOOEHHQWLWOHGWRVHHNHTXLWDEOHUHOLHILQFOXGLQJEXW
       QRWOLPLWHGWRLQMXQFWLYHUHOLHIDQGVSHFLILFSHUIRUPDQFHZLWKRXWSURRIRIDFWXDOGDPDJHVIRUDQ\
       EUHDFKRUDQWLFLSDWHGRUWKUHDWHQHGEUHDFKRIWKLV$JUHHPHQW5HFLSLHQWVKDOOUHLPEXUVH'LVFORVHU
       IRU DQ\ UHDVRQDEOH DQG GRFXPHQWHG FRVWV LQFXUUHG LQFOXGLQJ EXW QRW OLPLWHG WR DWWRUQH\V  IHHV
       FRVWV RI FRXUW ZLWQHVV IHHV DQG H[SHQVHV FODLPV GHPDQGV RU OLDELOLWLHV DULVLQJ GLUHFWO\ RU
       LQGLUHFWO\RXWRIDQ\VXFKEUHDFKRUDQWLFLSDWHGRUWKUHDWHQHGEUHDFK

    7KHLQYDOLGLW\RIDQ\RQHRUPRUHSURYLVLRQVRIWKLV$JUHHPHQWVKDOOQRWDIIHFWWKHYDOLGLW\RI
       WKLV$JUHHPHQWDVDZKROHDQGLQFDVHRIDQ\VXFKLQYDOLGLW\WKLV$JUHHPHQWVKDOOEHFRQVWUXHG
       DVLIWKHLQYDOLGSURYLVLRQKDGQRWEHHQLQFOXGHGKHUHLQ

    7KLV$JUHHPHQWPD\EHH[HFXWHGLQPXOWLSOHFRXQWHUSDUWVHDFKRIZKLFKWDNHQWRJHWKHUVKDOO
       FRQVWLWXWH RQH $JUHHPHQW 7KLV $JUHHPHQW VKDOO EH HIIHFWLYH ZKHQ LW KDV EHHQ H[HFXWHG DQG
       GHOLYHUHGE\ERWK3DUWLHV$VLJQHGFRS\RIWKLV$JUHHPHQWGHOLYHUHGE\HPDLORURWKHUPHDQVRI


                                                  3DJHRI
                                                                                                             013
        Case
        Case20-03404
             20-03404 Document
                      Document13-24
                               1-24 Filed
                                    Filedin
                                          inTXSB
                                            TXSBon
                                                 on08/28/20
                                                   08/31/20 Page
                                                            Page15
                                                                 15of
                                                                   of18
                                                                      18



          HOHFWURQLF WUDQVPLVVLRQ VKDOO EH GHHPHG WR KDYH WKH VDPH OHJDOHIIHFW DV GHOLYHU\ RIDQRULJLQDO
          VLJQHGFRS\RIWKLV$JUHHPHQW

       1RPRGLILFDWLRQVRUDPHQGPHQWVWRWKLV$JUHHPHQWVKDOOEHELQGLQJRQWKH3DUWLHVXQOHVVDQG
          XQWLOVXFKPRGLILFDWLRQVRUDPHQGPHQWVDUHH[HFXWHGLQZULWLQJE\DQDXWKRUL]HGUHSUHVHQWDWLYHRI
          HDFK3DUW\

       7KLV$JUHHPHQWVKDOOEHJRYHUQHGE\DQGFRQVWUXHGLQDFFRUGDQFHZLWKWKHODZVRIWKH6WDWH
          RI7H[DVZLWKRXWJLYLQJHIIHFWWRSULQFLSOHVRIFRQIOLFWRIODZ9HQXHIRUDQ\GLVSXWHEHWZHHQWKH
          3DUWLHVVKDOOH[FOXVLYHO\UHVWZLWKDQ\VWDWHRUIHGHUDOFRXUWORFDWHGLQ+DUULV&RXQW\7H[DV

       7RWKHH[WHQWWKDWDQ\&RQILGHQWLDO,QIRUPDWLRQLQFOXGHVPDWHULDOVRURWKHULQIRUPDWLRQVXEMHFW
          WR WKH DWWRUQH\FOLHQW SULYLOHJH ZRUN SURGXFW GRFWULQH RU DQ\ RWKHU DSSOLFDEOH SULYLOHJH RU
          GRFWULQHFRQFHUQLQJSHQGLQJRUWKUHDWHQHGOHJDOSURFHHGLQJVRUJRYHUQPHQWDOLQYHVWLJDWLRQVWKH
          3DUWLHVXQGHUVWDQGDQGDJUHHWKDWWKH\KDYHDFRPPRQDOLW\RILQWHUHVWZLWKUHVSHFWWRVXFKPDWWHUV
          DQGLWLVWKHLUGHVLUHLQWHQWLRQDQGPXWXDOXQGHUVWDQGLQJWKDWWKHVKDULQJRIVXFKPDWHULDORURWKHU
          LQIRUPDWLRQLVQRWLQWHQGHGWRDQGVKDOOQRWZDLYHRUGLPLQLVKLQDQ\ZD\WKHFRQILGHQWLDOLW\RI
          VXFKPDWHULDORULQIRUPDWLRQRULWVFRQWLQXHGSURWHFWLRQXQGHUWKHDWWRUQH\FOLHQWSULYLOHJHZRUN
          SURGXFWGRFWULQHRURWKHUDSSOLFDEOHSULYLOHJHRUGRFWULQHDVDUHVXOWRIGLVFORVLQJDQ\&RQILGHQWLDO
          ,QIRUPDWLRQ LQFOXGLQJ&RQILGHQWLDO,QIRUPDWLRQUHODWHGWRSHQGLQJRUWKUHDWHQHGOLWLJDWLRQ WRWKH
          5HFLSLHQWRUDQ\RILWV5HSUHVHQWDWLYHV

       5HFLSLHQWKHUHE\IXUWKHUDFNQRZOHGJHVDQGDJUHHVWKDW'LVFORVHUZRXOGEHLUUHSDUDEO\LQMXUHG
          E\DQ\EUHDFKRIRUIDLOXUHWRFRPSO\ZLWKWKLV$JUHHPHQWE\5HFLSLHQWRULWV5HSUHVHQWDWLYHV
          DQG WKDW PRQH\ GDPDJHV DUH DQ LQDGHTXDWH UHPHG\ IRU DQ DFWXDO RU WKUHDWHQHG EUHDFK RI WKLV
          $JUHHPHQWRUDQ\IDLOXUHWRFRPSO\ZLWKWKLV$JUHHPHQWEHFDXVHRIWKHGLIILFXOW\RIDVFHUWDLQLQJ
          WKHDPRXQWRIGDPDJHWKDWZLOOEHVXIIHUHGE\'LVFORVHULQWKHHYHQWRIDQ\VXFKEUHDFKRUIDLOXUH
          WRFRPSO\7KHUHIRUH5HFLSLHQWDJUHHVWRWKHJUDQWLQJRIVSHFLILFSHUIRUPDQFHRIWKLV$JUHHPHQW
          DQGLQMXQFWLYHRURWKHUHTXLWDEOHUHOLHILQIDYRURI'LVFORVHUDVDUHPHG\IRUDQ\VXFKEUHDFKRU
          IDLOXUHWRFRPSO\ZLWKRXWSURRIRIDFWXDOGDPDJHVDQG5HFLSLHQWIXUWKHUZDLYHVDQ\UHTXLUHPHQW
          IRUWKHVHFXULQJRUSRVWLQJRIDQ\ERQGLQFRQQHFWLRQZLWKDQ\VXFKUHPHG\6XFKUHPHG\VKDOO
          QRWEHGHHPHGWREHWKHH[FOXVLYHUHPHG\IRU5HFLSLHQW VEUHDFKRIRUIDLOXUHWRFRPSO\ZLWKWKLV
          $JUHHPHQWEXWVKDOOEHLQDGGLWLRQWRDOORWKHUUHPHGLHVDYDLODEOHDWODZRULQHTXLW\,QWKHHYHQW
          RIDQ\EUHDFKRIRUIDLOXUHWRFRPSO\ZLWKWKLV$JUHHPHQWE\5HFLSLHQWRULWV5HSUHVHQWDWLYHV
          5HFLSLHQW DJUHHV WR UHLPEXUVH 'LVFORVHU SURPSWO\ XSRQ GHPDQG IRU DOO RXW RI SRFNHW FRVWV DQG
          H[SHQVHV UHDVRQDEO\ LQFXUUHG E\ LW DQG LWV 5HSUHVHQWDWLYHV LQ WKH HQIRUFHPHQW RI LWV ULJKWV
          KHUHXQGHU LQFOXGLQJ ZLWKRXW OLPLWDWLRQ UHDVRQDEOH IHHV DQG GLVEXUVHPHQWV RI FRXQVHO  XSRQ D
          ILQDO DQG QRQDSSHDODEOH MXGJPHQW E\ D FRXUW RI FRPSHWHQW MXULVGLFWLRQ WKDW 5HFLSLHQW KDV
          EUHDFKHGWKLV$JUHHPHQW5HFLSLHQWKHUHE\DJUHHVWRLQGHPQLI\DQGKROGKDUPOHVV'LVFORVHUDQG
          LWV5HSUHVHQWDWLYHVIURPDQGDJDLQVWDQ\GDPDJHFODLPORVVREOLJDWLRQOLDELOLW\SHQDOW\FRVWRU
          H[SHQVH LQFOXGLQJ UHDVRQDEOH IHHV DQG GLVEXUVHPHQWV RI FRXQVHO DQG WKH FRVW RI HQIRUFLQJ WKLV
          LQGHPQLW\ DULVLQJRXWRIRUUHVXOWLQJIURP L DQ\GLVFORVXUHRUXVHRI&RQILGHQWLDO,QIRUPDWLRQ
          FRQWUDU\ WR WKH WHUPV RI WKLV $JUHHPHQW E\ 5HFLSLHQW RU LWV 5HSUHVHQWDWLYHV RU LL  DQ\ RWKHU
          EUHDFK RI RU IDLOXUH WR FRPSO\ ZLWK WKH WHUPV RI WKLV DJUHHPHQW E\ 5HFLSLHQW RU LWV
          5HSUHVHQWDWLYHV


                                                           




                                                     3DJHRI
                                                                                                               014
      Case
      Case20-03404
           20-03404 Document
                    Document13-24
                             1-24 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page16
                                                               16of
                                                                 of18
                                                                    18



      ,1 :,71(66 :+(5(2) WKH GXO\ DXWKRUL]HG UHSUHVHQWDWLYHV RI WKH 3DUWLHV KDYH FDXVHG WKLV
$JUHHPHQWWREHH[HFXWHGRQWKHGDWHILUVWZULWWHQDERYH


5(&,3,(17                                          ',6&/26(5

: 72))6+25(,1&                                   $5(1$(1(5*</3
                                                    %\$UHQD(QHUJ\,,*3//&
                                                       LWVJHQHUDOSDUWQHU
                                                    %\:5'D\(QHUJ\+ROGLQJV/3
%\                                                    LWVVROHPHPEHU
1DPH                                               %\$UHQD(QHUJ\*3//&LWV
7LWOH                                                 JHQHUDOSDUWQHU
                                                    %\$UHQD(QHUJ\*3//&
                                                       LWVVROHPHPEHU


                                                    %\
                                                    1DPH-RKQ(GZDUG0HQJHU
                                                    7LWOH$XWKRUL]HG6LJQDWRU\


                                                    6$*$025(+,//+2/',1*6/3
                                                    %\$UHQD(QHUJ\*3//&
                                                       LWVJHQHUDOSDUWQHUPHPEHU


                                                    %\
                                                    1DPH-RKQ(GZDUG0HQJHU
                                                    7LWOH$XWKRUL]HG6LJQDWRU\




                            >6,*1$785(3$*(72&21),'(17,$/,7<$*5((0(17@

                                                                                                   015
Case
Case20-03404
     20-03404 Document
              Document13-24
                       1-24 Filed
                            Filedin
                                  inTXSB
                                    TXSBon
                                         on08/28/20
                                           08/31/20 Page
                                                    Page17
                                                         17of
                                                           of18
                                                              18




                                                               016
Case
Case20-03404
     20-03404 Document
              Document13-24
                       1-24 Filed
                            Filedin
                                  inTXSB
                                    TXSBon
                                         on08/28/20
                                           08/31/20 Page
                                                    Page18
                                                         18of
                                                           of18
                                                              18




                              6XPPDU\UHSRUW
   /LWHUD®&KDQJH3URIRU:RUG'RFXPHQWFRPSDULVRQGRQHRQ
                            30
  6W\OHQDPH: &6WDQGDUG6HW
  ,QWHOOLJHQW7DEOH&RPSDULVRQ$FWLYH
  2ULJLQDOILOHQDPH&RPSDQ\GUDIWGRF[
  0RGLILHGILOHQDPH:7&RQILGHQWLDOLW\$JUHHPHQW :7 GRF[
  &KDQJHV
  $GG                                                       
  'HOHWH                                                    
  0RYH)URP                                                 
  0RYH7R                                                   
  7DEOH,QVHUW                                              
  7DEOH'HOHWH                                              
  7DEOHPRYHVWR                                            
  7DEOHPRYHVIURP                                          
  (PEHGGHG*UDSKLFV 9LVLR&KHP'UDZ,PDJHVHWF           
  (PEHGGHG([FHO                                            
  )RUPDWFKDQJHV                                            
  7RWDO&KDQJHV                                            




                                                                         017
